Citation Nr: 0627482	
Decision Date: 08/30/06    Archive Date: 09/06/06

DOCKET NO.  03-23 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased disability evaluation for 
degenerative disc disease (DDD) at L2-S1, currently evaluated 
as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel

REMAND

Having reviewed the entire record in this case, the Board 
finds that further development is needed before a decision 
can be issued on the merits of the claim.  Further 
development would ensure that the veteran's due process 
rights, including those associated with the duties to notify 
and assist, are met.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2005).  The specific bases for the remand are set forth 
below.

The veteran contends that her service-connected DDD at L2-S1 
merits a rating higher than the currently assigned 40 
percent.  See August 2002 statement in support of claim.  She 
indicates that she suffers pain radiating to both of her 
legs, left worse than right; medication does not alleviate 
the pain.  See May 2003 Notice of Disagreement (NOD); see 
also January 2004 hearing transcript.  

The veteran presented testimony in June 2006.  She indicated 
that she had received emergency medical treatment at Southern 
Regional Medical Center in January 2006 and had attended a 
regular visit at the VA Medical Center (VAMC) in Decatur, 
Georgia in April 2006.  The veteran noted that she had been 
prescribed bed rest during both these visits.  See June 2006 
hearing transcript.  These more recent medical records have 
not been associated with the claims folder.  

The veteran also testified that her condition has worsened 
since the most recent VA compensation and pension (C&P) 
examination conducted in January 2005.  In light of the 
foregoing, fundamental fairness warrants a new C&P 
examination to better ascertain the current severity of the 
veteran's DDD at L2-S1.  The veteran is hereby notified that 
it is her responsibility to report for the examination and to 
cooperate in the development of the case.  The consequences 
of a failure to report for a VA examination without good 
cause may include denial of the claim.  38 C.F.R. §§ 3.158 
and 3.655 (2005).



Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
action:

1.  Obtain the veteran's treatment 
records since October 2003 from the 
Decatur, Georgia VAMC.  

2.  Request authorization from the 
veteran for release of records from 
Southern Regional Medical Center since 
September 2002 and associate them with 
the claims folder.

3.  Schedule the veteran for a VA 
examination to determine the current 
severity of her service-connected DDD at 
L2-S1.  The veteran's claims folder and a 
copy of this remand should be available 
to the examiner.  All appropriate tests 
and studies should be accomplished, to 
include neurological testing, and all 
clinical findings should be reported in 
detail.

4.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal is not 
granted, issue an updated Supplemental 
Statement of the Case (SSOC) and give the 
veteran and her representative an 
appropriate amount of time to respond to 
it.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).


_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
